UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-5234


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT JOHNSON,   a/k/a   Robert   Leslie,   a/k/a   Lavon   White,
a/k/a Dre,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:08-cr-00084-FDW-1)


Submitted:   January 18, 2011             Decided:    January 25, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randolph M. Lee, Charlotte, North Carolina, for Appellant. Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert Johnson pled guilty, pursuant to a written plea

agreement, to conspiracy to possess with intent to distribute

and to distribute fifty grams or more of a mixture and substance

containing a detectable amount of cocaine base, in violation of

21    U.S.C.   § 846        (2006).      The    district    court    granted     the

Government’s substantial assistance motion and sentenced Johnson

to 168 months’ imprisonment.              Counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), in which he asserts

there are no meritorious issues for appeal but questions the

reasonableness of Johnson’s sentence.                Johnson was notified of

his right to file a pro se supplemental brief, but he has not

done so.    Finding no error, we affirm.

            Appellate review of a sentence, “whether inside, just

outside, or significantly outside the Guidelines range,” is for

abuse of discretion.             Gall v. United States, 552 U.S. 38, 41

(2007).        This     review     requires     consideration       of   both    the

procedural and substantive reasonableness of a sentence.                    Id. at

51.    This court must assess whether the district court properly

calculated     the     advisory       Guidelines   range,   considered     the    18

U.S.C.     § 3553(a)         (2006)     factors,    analyzed    any      arguments

presented      by     the    parties,     and   sufficiently    explained        the

selected sentence.            Id. at 49-50; see also United States v.

Lynn, 592 F.3d 572, 576 (4th Cir. 2010) (“[A]n individualized

                                           2
explanation must accompany every sentence.”); United States v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009).                   We may presume a

sentence imposed within the properly calculated Guidelines range

is reasonable.      United States v. Mendoza-Mendoza, 597 F.3d 212,

217 (4th Cir. 2010).

            We have reviewed the record with these standards in

mind.     Our    examination     leads   us     to   conclude     that    Johnson’s

sentence is procedurally and substantively sound.                        Therefore,

the district court did not abuse its discretion in imposing the

chosen sentence.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                       This court

requires that counsel inform Johnson, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If   Johnson      requests   that    a   petition     be     filed,    but

counsel believes that such a petition would be frivolous, then

counsel   may    move   in    this    court   for    leave   to   withdraw        from

representation.      Counsel’s motion must state that a copy thereof

was served on Johnson.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before      the   court    and    argument   would      not    aid     the

decisional process.

                                                                           AFFIRMED

                                         3